781 F.2d 1482
Johnnie L. JOHNSON, Petitioner-Appellee,v.Ralph KEMP, Warden, Georgia Diagnostic and ClassificationCenter, Respondent-Appellant.
No. 85-8716.
United States Court of Appeals,Eleventh Circuit.
Jan. 30, 1986.

Susan V. Boleyn, Asst. Atty. Gen., Atlanta, Ga., for respondent-appellant.
Alice C. Stewart, Atlanta, Ga., for petitioner-appellee.
Appeal from the United States District Court for the Southern District of Georgia.
Before GODBOLD, Chief Judge, KRAVITCH and HATCHETT, Circuit Judges.
PER CURIAM:


1
AFFIRMED on the opinion of the district court, 615 F. Supp. 355 (S.D.Ga.1985).